Citation Nr: 0926039	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to October 
1970.  He served in Vietnam from August 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board previously remanded this matter in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, according to DSM-IV 
criteria, credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008).

In February 2007, the Board remanded this claim for 
additional development of the Veteran's claimed stressors.  

In March 2007, pursuant to the Board's remand, AMC requested 
that the Veteran provide detailed information regarding his 
stressors.  The Veteran has not responded.  The Veteran's 
representative indicated in July 2009 that she has been 
unable to reach the Veteran.  On remand, the AMC/ RO should 
attempt to verify the Veteran's current address and should 
afford him another opportunity to complete a PTSD 
questionnaire.      

In a brief dated in July 2009, the Veteran's representative 
requested to the Board again remand this matter for 
development of the Veteran's stressors.  The Veteran's 
representative noted that the record contains two specific 
time periods for stressor verification.  The Veteran's 
representative noted that service records showed that the 
Veteran was in an unannounced campaign in January 1970.  The 
representative also noted that service treatment records 
showed that the Veteran requested a door gunmen statement on 
July 22, 1970, which may be an indication of stressful events 
around June to July 1970.  Because the record contains 
specific time periods for possible stressors, the Board finds 
that a remand is warranted to attempt to verify the Veteran's 
exposure to combat or stressful events during January 1970 or 
June to July 1970.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the nearest 
relative identified by the Veteran in the 
Veteran's application for benefits in 
order to obtain current contact 
information for the Veteran.  The RO 
should send the Veteran a PTSD 
questionnaire and provide him an 
opportunity to provide any additional 
information that he can remember regarding 
his claimed stressors.  The Veteran should 
be asked to provide locations of these 
events and approximate dates.  The Veteran 
and his representative are instructed that 
searches are made in two-month intervals, 
so the Veteran must specify a two-month 
period.  The Veteran should be afforded a 
reasonable time period to respond.

2.  The RO should forward the Veteran's 
service personnel records and any other 
relevant evidence, to the U.S. Army & 
Joint Services Records Research Center 
(JSRRC), and request that JSRRC attempt to 
verify the Veteran's exposure to combat or 
stressful events during January 1970 or 
June and July 1970 and any other stressors 
reasonably identified by the Veteran.  
Even if the Veteran does not provide a 
response to the PTSD questionnaire, the RO 
should attempt to verify whether the 
Veteran was  involved in combat or 
stressful events for the time periods of 
January 1970 or June and July 1970.     
3.  Thereafter, if, and only if one or 
more of the alleged stressors is verified, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to an in-service stressor.  

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that is/are established by 
the record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
Veteran was exposed to one or more 
stressors in service.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

b.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
RO and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

c.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.

3.  After the completion of the requested 
development,   the RO should re-adjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



